Exhibit 10.45

SECOND AMENDMENT TO AGREEMENT FOR STRATEGIC ALLIANCE

This Second Amendment is entered into on July 28, 2004 by and between

MIDAS INTERNATIONAL CORPORATION, 1300 Arlington Heights Road, Itasca, Illinois
60143 hereby represented by Alan D. Feldman, President and Chief Executive
Officer (hereinafter “Midas”)

and

MAGNETI MARELLI SERVICES S.p.A. Viale A Borletti 61/63 20011 Corbetta (Italy)
hereby represented by Carlo Bondone, Director and Special Attorney (hereinafter
“Marelli”)

WHEREAS:

 

  A. The parties have signed (or are the successors to the original party of)
the Agreement for Strategic Alliance dated October 1, 1998 (“Original
Agreement”) and a License Agreement dated October 30, 1998 (“License
Agreement”).

 

  B. The parties agreed to amend the Original Agreement and the License
Agreement pursuant to an Amendment to Agreement for Strategic Alliance and
License Agreement dated March 14, 2003 (“2003 Amendment”). The Original
Agreement, as amended by the 2003 Amendment, shall be referred to herein as the
“Agreement”.

 

  C. The parties have recently agreed on the additional modifications to the
Agreement set forth herein.

NOW THEREFORE IT IS AGREED AS FOLLOWS

 

1. Capitalized terms not otherwise defined herein shall have the meanings
contained in the Agreement and License Agreement, as applicable.

 

2. Section II (The Strategic Alliance and Cooperation), 6 (Supplies), of the
Agreement is hereby deleted in its entirety and replaced with the following:

“6. Intentionally Omitted.”

 

3. Section II (The Strategic Alliance and Cooperation), 7 (Distribution), of the
Agreement is hereby deleted in its entirety and replaced with the following:

“7. Intentionally Omitted.”

 

4.

Section 5 of the 2003 Amendment provides that Marelli’s exclusive right to
exploit the Midas System in each of the New Countries identified on Attachment B
thereto is subject to Marelli submitting to Midas, on or before April 30, 2003,
a Shop Development Plan reasonably acceptable to Midas, which sets forth the
number of new Midas Shops to be opened in each of the New Countries and the
timeline for such openings, and meeting such development requirements in
accordance with the schedule



--------------------------------------------------------------------------------

 

set forth thereon. In lieu of such requirement, the parties now agree that the
above-described exclusive rights shall instead be subject to the parties’ mutual
review, on an annual basis, of the following plans to be prepared by Marelli and
submitted to Midas: (a) a Shop Development Plan which sets forth the number of
new Midas Shops to be opened in one or more of the Territories and/or New
Countries by Marelli (or Midas, as applicable) during the immediately following
year, and (b) a New Countries Development Plan, which identifies Marelli’s
intentions and priorities with respect to introducing the Midas System in New
Countries during the immediately following five (5) year period, including a
general timeline for such development.

 

5. Article II of the Agreement is hereby amended by adding the following as a
new Section 9 thereto:

 

  “9. Re-Branding of Midas Shops

 

  9.1 Marelli understands and agrees that it shall not be entitled to Re-Brand a
Midas Shop (as defined below) in any one or more of the Territories and New
Countries at any time or for any reason. For purposes of this Agreement,
“Re-Brand a Midas Shop” shall mean any decision or action by Marelli to convert,
or to allow any franchisee to convert, any one or more then existing Midas Shops
to any non-Midas automotive repair facility (a) which competes with the Midas
System in any manner whatsoever and (b) in which Marelli has any direct or
indirect financial interest or from which Marelli is to receive any ongoing
economic benefit (an “Affiliated Competitor”). The foregoing shall also include
any decision or action by Marelli to close any one or more Midas Shops with the
intention of converting such shops to an Affiliated Competitor. For the
avoidance of doubt, it is specified that, as far as franchisees are concerned,
notwithstanding the above provisions and in accordance with the applicable laws,
Marelli will not have the right to prevent any franchisee to convert its shop
after a period of one year starting from the date of termination of its
franchise agreement with Marelli.

 

  9.2 In the event of any breach by Marelli of Section 9.1 above, unless
consented to by Midas (which consent shall not be unreasonably withheld), Midas
shall be entitled, in addition to all other rights and remedies that may be
available to it at law, in equity or by contract, to immediately receive from
Marelli, as liquidated damages, an amount equal to US $100,000 for each Midas
Shop re-branded to an Affiliated Competitor in violation of this Section 9.”

 

6. All other terms and conditions of the Agreement and of the License Agreement
not expressly modified by this Second Amendment shall remain unchanged and
continue in full force and effect.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Executed in Chicago, Illinois, U.S.A, on July 28, 2004.

 

MIDAS INTERNATIONAL CORPORATION     MAGNETI MARELLI SERVICES S.p.A. /s/ Alan D.
Feldman        Alan D. Feldman     Carlo Bondone President and Chief Executive
Officer     Director and Special Attorney

 

3